UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
“Ven 18-cr-224 (AJN)
ALI SADR HASHEMI NEJAD,

Defendant.

 

 

FINAL VERDICT FORM
March 12, 2020

Please check (v) each answer.

The Jury’s verdict must be unanimous on each question.

 

 
Please answer the following questions. Do not write anything on this form except to check a
response or to sign and date the form.

COUNT ONE
How do you find the defendant ALI SADR HASHEMI NEJAD with respect to Count One,

which charges the defendant with conspiring to defraud the United States from at least in or
about 2006, up to and including at least in or about May 2014?

Not Guilty Guilty SO

COUNT TWO
How do you find the defendant ALI SADR HASHEMI NEJAD with respect to Count Two,

which charges the defendant with conspiring to violate the International Emergency Economic
Powers Act, from at least in or about 2006, up to and including at least in or about May 2014?

Not Guilty Guilty VY

COUNT THREE

How do you find the defendant ALI SADR HASHEMI NEJAD with respect to Count Three,
which charges the defendant with bank fraud, from at least in or about 2006, up to and including
at least in or about May 2014?

Under § 1344(1): Not Guilty Guilty

Under § 1344(2): Not Guilty Guilty 4

 
COUNT FOUR

How do you find the defendant ALI SADR HASHEMI NEJAD with respect to Count Four,
which charges the defendant with participating in a bank fraud conspiracy, from at least in or
about 2006, up to and including at least in or about May 2014?

Under § 1344(1): Not Guilty Guilty
Under § 1344(2): Not Guilty Guilty 4
COUNT FIVE

How do you find the defendant ALI SADR HASHEMI NEJAD with respect to Count Five,
which charges the defendant with money laundering from at least in or about 2006, up to and
including at least in or about May 2014?

Not Guilty Guilty WA

COUNT SIX

How do you find the defendant ALI SADR HASHEMI NEJAD with respect to Count Six, which
charges the defendant with participating in a money laundering conspiracy from at least in or
about 2006, up to and including at least in or about May 2014?

Not Guilty V4 Guilty

Proceed to the Final Instruction.

Final Instruction

Please stop. Please sign the form and notify the Marshal that you have reached a verdict.

 
Ppa

POREPERSAY/

 

 

 
